 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   WARREN CLEVELAND GREEN,                            No. 2:18-cv-0731 MCE AC P
12                       Plaintiff,
13           v.                                         ORDER
14   R. ATIENZA, et al.,
15                       Defendants.
16

17           Plaintiff, a state prisoner proceeding pro se, seeks relief pursuant to 42 U.S.C. § 1983 and

18   Title II of the Americans with Disabilities Act (ADA), 42 U.S.C. §§ 12131-12134, and has

19   requested leave to proceed in forma pauperis pursuant to 28 U.S.C. § 1915.

20      I.        Application to Proceed In Forma Pauperis

21           Plaintiff has submitted a declaration that makes the showing required by 28 U.S.C.

22   § 1915(a). ECF No. 2. Accordingly, the request to proceed in forma pauperis will be granted.

23           Plaintiff is required to pay the statutory filing fee of $350.00 for this action. 28 U.S.C.

24   §§ 1914(a), 1915(b)(1). By this order, plaintiff will be assessed an initial partial filing fee in

25   accordance with the provisions of 28 U.S.C. § 1915(b)(1). By separate order, the court will direct

26   the appropriate agency to collect the initial partial filing fee from plaintiff’s trust account and

27   forward it to the Clerk of the Court. Thereafter, plaintiff will be obligated for monthly payments

28   of twenty percent of the preceding month’s income credited to plaintiff’s prison trust account.
                                                        1
 1   These payments will be forwarded by the appropriate agency to the Clerk of the Court each time
 2   the amount in plaintiff’s account exceeds $10.00, until the filing fee is paid in full. 28 U.S.C.
 3   § 1915(b)(2).
 4      II.      Statutory Screening of Prisoner Complaints
 5            The court is required to screen complaints brought by prisoners seeking relief against a
 6   governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a). The
 7   court must dismiss a complaint or portion thereof if the prisoner has raised claims that are
 8   “frivolous, malicious, or fail[] to state a claim upon which relief may be granted,” or that “seek[]
 9   monetary relief from a defendant who is immune from such relief.” 28 U.S.C. § 1915A(b).
10            A claim “is [legally] frivolous where it lacks an arguable basis either in law or in fact.”
11   Neitzke v. Williams, 490 U.S. 319, 325 (1989); Franklin v. Murphy, 745 F.2d 1221, 1227-28 (9th
12   Cir. 1984). “[A] judge may dismiss . . . claims which are ‘based on indisputably meritless legal
13   theories’ or whose ‘factual contentions are clearly baseless.’” Jackson v. Arizona, 885 F.2d 639,
14   640 (9th Cir. 1989) (quoting Neitzke, 490 U.S. at 327), superseded by statute on other grounds as
15   stated in Lopez v. Smith, 203 F.3d 1122, 1130 (9th Cir. 2000). The critical inquiry is whether a
16   constitutional claim, however inartfully pleaded, has an arguable legal and factual basis.
17   Franklin, 745 F.2d at 1227-28 (citations omitted).
18            “Federal Rule of Civil Procedure 8(a)(2) requires only ‘a short and plain statement of the
19   claim showing that the pleader is entitled to relief,’ in order to ‘give the defendant fair notice of
20   what the . . . claim is and the grounds upon which it rests.’” Bell Atl. Corp. v. Twombly, 550
21   U.S. 544, 555 (2007) (alteration in original) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)).
22   “Failure to state a claim under § 1915A incorporates the familiar standard applied in the context
23   of failure to state a claim under Federal Rule of Civil Procedure 12(b)(6).” Wilhelm v. Rotman,
24   680 F.3d 1113, 1121 (9th Cir. 2012) (citations omitted). In order to survive dismissal for failure
25   to state a claim, a complaint must contain more than “a formulaic recitation of the elements of a
26   cause of action;” it must contain factual allegations sufficient “to raise a right to relief above the
27   speculative level.” Twombly, 550 U.S. at 555 (citations omitted). “‘[T]he pleading must contain
28   something more . . . than . . . a statement of facts that merely creates a suspicion [of] a legally
                                                        2
 1   cognizable right of action.’” Id. (alteration in original) (quoting 5 Charles Alan Wright & Arthur
 2   R. Miller, Federal Practice and Procedure § 1216 (3d ed. 2004)).
 3                 “[A] complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to
 4   relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting
 5   Twombly, 550 U.S. at 570). “A claim has facial plausibility when the plaintiff pleads factual
 6   content that allows the court to draw the reasonable inference that the defendant is liable for the
 7   misconduct alleged.” Id. (citing Twombly, 550 U.S. at 556). In reviewing a complaint under this
 8   standard, the court must accept as true the allegations of the complaint in question, Hosp. Bldg.
 9   Co. v. Trs. of the Rex Hosp., 425 U.S. 738, 740 (1976), as well as construe the pleading in the
10   light most favorable to the plaintiff and resolve all doubts in the plaintiff’s favor, Jenkins v.
11   McKeithen, 395 U.S. 411, 421 (1969) (citations omitted).
12          III.      Complaint
13                 The complaint alleges that defendants J. Lewis, Deputy Director of Health Care Services;
14   Michael Martel, Warden of California Health Care Facility; Dr. G. Church; and Dr. R. Atienza
15   violated plaintiff’s rights under the Eighth Amendment and ADA. ECF No. 1 at 2-4.
16   Specifically, the complaint alleges that plaintiff is paralyzed from the chest down and has chronic
17   pain conditions and that he is being denied medical care and assistance with his daily living
18   activities. Id. at 3.
19          IV.       Failure to State a Claim
20                 A. Personal Involvement
21                 There can be no liability under 42 U.S.C. § 1983 unless there is some affirmative link or
22   connection between a defendant’s actions and the claimed deprivation. Rizzo v. Goode, 423 U.S.
23   362, 371, 376 (1976); May v. Enomoto, 633 F.2d 164, 167 (9th Cir. 1980). “Vague and
24   conclusory allegations of official participation in civil rights violations are not sufficient.” Ivey v.
25   Bd. of Regents, 673 F.2d 266, 268 (9th Cir. 1982) (citations omitted).
26                 Plaintiff does not make any allegations against any of the four defendants and therefore
27   fails to state a claim against them under § 1983. Plaintiff’s § 1983 claims will therefore be
28   ////
                                                             3
 1   dismissed with leave to amend. In amending the complaint, plaintiff must explain what each
 2   defendant did to violate his rights.
 3          Additionally, “[t]here is no respondeat superior liability under section 1983.” Taylor v
 4   List, 880 F.2d 1040, 1045 (9th Cir. 1989) (citation omitted). “A defendant may be held liable as a
 5   supervisor under § 1983 ‘if there exists either (1) his or her personal involvement in the
 6   constitutional deprivation, or (2) a sufficient causal connection between the supervisor’s wrongful
 7   conduct and the constitutional violation.’” Starr v. Baca, 652 F.3d 1202, 1207 (9th Cir. 2011)
 8   (quoting Hansen v. Black, 885 F.2d 642, 646 (9th Cir. 1989)). A supervisor may be liable for the
 9   constitutional violations of his subordinates if he “knew of the violations and failed to act to
10   prevent them.” Taylor, 880 F.2d at 1045. Finally, supervisory liability may also exist without
11   any personal participation if the official implemented “a policy so deficient that the policy itself is
12   a repudiation of the constitutional rights and is the moving force of the constitutional violation.”
13   Redman v. County of San Diego, 942 F.2d 1435, 1446 (9th Cir. 1991) (citations and quotations
14   marks omitted), abrogated on other grounds by Farmer v. Brennan, 511 U.S. 825 (1994).
15          To the extent plaintiff has named Lewis and Martel as defendants because of their
16   positions as supervisors, this is insufficient to state claims against them under § 1983 and any
17   claims under § 1983 must also be dismissed against Lewis and Martel for failure to state a claim.
18   If plaintiff wants to state claims against Lewis and Martel based on their positions as supervisors,
19   he must allege facts that show they either directed or knowingly failed to stop the violations being
20   carried out by their subordinates, or they implemented a policy that violated plaintiff’s rights.
21          B. Americans with Disabilities Act
22          To state a claim under Title II of the ADA, the plaintiff must allege that:
23                  (1) he “is an individual with a disability;” (2) he “is otherwise
                    qualified to participate in or receive the benefit of some public
24                  entity’s services, programs, or activities;” (3) he “was either
                    excluded from participation in or denied the benefits of the public
25                  entity’s services, programs, or activities, or was otherwise
                    discriminated against by the public entity;” and (4) “such exclusion,
26                  denial of benefits, or discrimination was by reason of [his]
                    disability.”
27

28   McGary v. City of Portland, 386 F.3d 1259, 1265 (9th Cir. 2004) (alteration in original) (quoting
                                                       4
 1   Thompson v. Davis, 295 F.3d 890, 895 (9th Cir. 2002)); Weinreich v. Los Angeles Cnty. Metro.
 2   Transp. Auth., 114 F.3d 976, 978 (9th Cir. 1997) (citations omitted). “[I]nsofar as Title II [of the
 3   ADA] creates a private cause of action for damages against the States for conduct that actually
 4   violates the Fourteenth Amendment, Title II validly abrogates state sovereign immunity.” United
 5   States v. Georgia, 546 U.S. 151, 159 (2006) (emphasis in original). The Supreme Court has held
 6   that Title II of the ADA applies to state prisons. Pa. Dep’t of Corr. v. Yeskey, 524 U.S. 206, 209-
 7   10 (1998).
 8           To the extent plaintiff is attempting to bring ADA claims against defendants in their
 9   individual capacities, these claims must be dismissed. Stewart v. Unknown Parties, 483 F. App’x
10   374, 374 (9th Cir. 2012) (citing Lovell v. Chander, 303 F.3d 1039, 1052 (9th Cir. 2002)); see also
11   Garcia v. S.U.N.Y. Health Scis. Ctr. of Brooklyn, 280 F.3d 98, 107 (2d Cir. 2001) (Title II of the
12   ADA does not provide for individual capacity suits against state officials.). If plaintiff is
13   attempting to bring individual capacity ADA claims under § 1983, he also fails to state a claim.
14   Vinson v. Thomas, 288 F.3d 1145, 1156 (9th Cir. 2002) (“[A] plaintiff cannot bring an action
15   under 42 U.S.C. § 1983 against a State official in her individual capacity to vindicate rights
16   created by Title II of the ADA . . . .”)). To the extent plaintiff is attempting to bring claims
17   against defendants in their official capacities, he has still failed to state a claim under the ADA
18   because he has not alleged facts showing that he was discriminated against because of his
19   disability. Instead, he argues that he has been denied assistance and medical care out of “reprisal
20   and maliciousness” (ECF No. 1 at 4), indicating that the denials may be of a retaliatory nature and
21   not due to his disability. These claims will therefore be dismissed with leave to amend.
22           C. Retaliation
23           A viable First Amendment claim for retaliation must establish the following five
24   elements: “(1) An assertion that a state actor took some adverse action against an inmate (2)
25   because of (3) that prisoner’s protected conduct, and that such action (4) chilled the inmate’s
26   exercise of his First Amendment rights, and (5) the action did not reasonably advance a legitimate
27   correctional goal.” Rhodes v. Robinson, 408 F.3d 559, 567-68 (9th Cir. 2005) (footnote and
28   citations omitted). Plaintiff need not prove that the alleged retaliatory action, in itself, violated a
                                                        5
 1   constitutional right. Pratt v. Rowland, 65 F.3d 802, 806 (9th Cir. 1995) (to prevail on a retaliation
 2   claim, plaintiff “need not establish an independent constitutional interest” was violated); Hines v.
 3   Gomez, 108 F.3d 265, 269 (9th Cir. 1997) (“[P]risoners may still base retaliation claims on harms
 4   that would not raise due process concerns.”).
 5           Plaintiff asserts that the denials of medical care and necessary assistance with his daily
 6   activities that he suffered were acts of reprisal. ECF No. 1 at 4. It therefore appears that he may
 7   be attempting to assert a claim for retaliation. However, he fails to allege facts showing that he
 8   undertook some kind of protected conduct, like filing a grievance or lawsuit, that prompted the
 9   alleged denials. Because plaintiff could potentially allege additional facts that would state a
10   claim, any retaliation claims will be dismissed with leave to amend.
11      V.      Leave to Amend
12           If plaintiff chooses to file a first amended complaint, he must demonstrate how the
13   conditions about which he complains resulted in a deprivation of his constitutional rights. Rizzo
14   v. Goode, 423 U.S. 362, 370-71 (1976). Also, the complaint must allege in specific terms how
15   each named defendant is involved. Arnold v. Int’l Bus. Machs. Corp., 637 F.2d 1350, 1355 (9th
16   Cir. 1981). There can be no liability under 42 U.S.C. § 1983 unless there is some affirmative link
17   or connection between a defendant’s actions and the claimed deprivation. Id.; Johnson v. Duffy,
18   588 F.2d 740, 743 (9th Cir. 1978). Furthermore, “[v]ague and conclusory allegations of official
19   participation in civil rights violations are not sufficient.” Ivey v. Bd. of Regents, 673 F.2d 266,
20   268 (9th Cir. 1982) (citations omitted).
21           Plaintiff is also informed that the court cannot refer to a prior pleading in order to make
22   his first amended complaint complete. Local Rule 220 requires that an amended complaint be
23   complete in itself without reference to any prior pleading. This is because, as a general rule, an
24   amended complaint supersedes the original complaint. Loux v. Rhay, 375 F.2d 55, 57 (9th Cir.
25   1967) (citations omitted), overruled in part by Lacey v. Maricopa County, 693 F.3d 896, 928 (9th
26   Cir. 2012) (claims dismissed with prejudice and without leave to amend do not have to be re-pled
27   in subsequent amended complaint to preserve appeal). Once plaintiff files a first amended
28   complaint, the original complaint no longer serves any function in the case. Therefore, in an
                                                       6
 1   amended complaint, as in an original complaint, each claim and the involvement of each
 2   defendant must be sufficiently alleged.
 3      VI.      Plain Language Summary of this Order for a Pro Se Litigant
 4            Your request to proceed in forma pauperis is granted and you are not required to pay the
 5   entire filing fee immediately.
 6            The complaint is dismissed with leave to amend because the facts you have alleged are not
 7   enough to state a claim for relief. You need to explain what each defendant did to violate your
 8   rights, and for any claims under the ADA you were denied the benefit of a service, program, or
 9   activity because of your disability. If you are claiming that you were denied medical care and
10   assistance because you were being retaliated against, you must explain what you did that
11   defendants are retaliating against you for.
12            If you choose to amend your complaint, the first amended complaint must include all of
13   the claims you want to make because the court will not look at the claims or information in the
14   original complaint. Any claims or information not in the first amended complaint will not be
15   considered.
16            In accordance with the above, IT IS HEREBY ORDERED that:
17            1. Plaintiff’s request for leave to proceed in forma pauperis (ECF No. 2) is granted.
18            2. Plaintiff is obligated to pay the statutory filing fee of $350.00 for this action. Plaintiff
19   is assessed an initial partial filing fee in accordance with the provisions of 28 U.S.C.
20   § 1915(b)(1). All fees shall be collected and paid in accordance with this court’s order to the
21   Director of the California Department of Corrections and Rehabilitation filed concurrently
22   herewith.
23            3. Plaintiff’s complaint is dismissed with leave to amend.
24            4. Within thirty days from the date of service of this order, plaintiff may file an amended
25   complaint that complies with the requirements of the Civil Rights Act, the Federal Rules of Civil
26   Procedure, and the Local Rules of Practice. The amended complaint must bear the docket
27   number assigned this case and must be labeled “First Amended Complaint.” Plaintiff must file an
28   original and two copies of the amended complaint. Failure to file an amended complaint in
                                                         7
 1   accordance with this order will result in dismissal of this action.
 2           5. The Clerk of the Court is directed to send plaintiff a copy of the prisoner complaint
 3   form used in this district.
 4   DATED: April 15, 2019
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       8
